DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Claim Objections
Claim(s) 1, 3, 5, 9-19 and 22-25 is/are objected to because of the following informalities:  
With respect to claim(s) 1, 5, 9, “coating liquid for a semiconductor oxide film” recited in the preamble of the claim(s) should read “coating liquid for forming a semiconductor oxide film” as the claimed coating liquid is used to form a semiconductor oxide rather than to coat a semiconductor oxide.  Claim(s) 3, 10-19, and 22-25 which either directly or indirectly depend from claims 1 and 9 and which inherit issues of claims 1 and 9 are objected to for similar reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2007/0063211, hereinafter “Iwasaki”, previously cited) in view of Ueda et al. (US 2012/0306834, hereinafter “Ueda `834,” previously cited) in view of Honda et al. (US 2009/0173938, hereinafter “Honda,” previously cited).
Regarding claim 1, Iwasaki teaches a coating for forming a semiconductor oxide film (i.e. [(Sn1-xM4x)O]a[(In1-yM3y)2O3]b[(Zn1-zM2zO)]c, ¶¶[0018] and [0055]) comprising: 
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga, wherein one element of selected from the group consisting of Sc, Y and Ln is present (e.g. M3=Y, ¶¶[0055]-[0059]); 
(e.g. In, ¶[0084]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements; and 
wherein the Group C element is at least one selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re, Fe, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Se, and Te (e.g. Sn, ¶[0055]), 
wherein the coating does not include a Group 1 element (H, Li, Na, K, Rb, Cs, Fr), a Group 2 element (Be, Mg, Ca, Sr, Ba, Ra), a Group 11 element (Cu, Ag, Au, Rg), and a Group 12 element (Zn, Cd, Hg, Cn), and
wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula:
0.02≤[NA/NB]≤0.2 (i.e. Iwasaki teaches that  0≤y≤1, which results in the [NA/NB] ratio overlapping the claimed range, with 0.0196≤y≤ 0.1667 covering the claimed range of 0.02≤[NA/NB]≤0.2, where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of Maekawa to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges).
Iwasaki, however, does not explicitly teach that the coating for forming the semiconductor oxide is a liquid and, as a result that the coating liquid includes a solvent. 
 and Y) can be formed from a liquid (¶[0076]) and Honda teaches that Group A, Group B and Group C elements disclosed by Iwasaki and Ueda `834 can be dissolved in a solvent in order to form a coating liquid that can improve productivity of the desired coating (¶¶[0036]-[0056]).  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the semiconductor oxide film disclosed by Iwasaki from a coating liquid that includes a solvent as disclosed by Ueda `834 and Honda in order to improve productivity of the desired coating. 
Regarding claim 3 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (Ueda `834, ¶[0084]).
Regarding claim 9, Iwasaki teaches a coating for forming a semiconductor oxide film (i.e. [(Sn1-xM4x)O]a[(In1-yM3y)2O3]b[(Zn1-zM2zO)]c, ¶¶[0018] and [0055]) comprising:
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga (e.g. Sc, Y, Ln, ¶[0084]), wherein one element of selected from the group consisting of Sc, Y, and Ln is present (e.g. M3=Y, ¶¶[0055]-[0059]); 
(e.g. In, ¶[0084])); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements; and
wherein the coating does not include a Group 1 element (H, Li, Na, K, Rb, Cs, Fr), a Group 2 element (Be, Mg, Ca, Sr, Ba, Ra), a Group 11 element (Cu, Ag, Au, Rg), and a Group 12 element (Zn, Cd, Hg, Cn), and
wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula: 
0.02≤[NA/NB]≤0.2 (i.e. Iwasaki teaches that  0≤y≤1, which results in the [NA/NB] ratio overlapping the claimed range, with 0.0196≤y≤ 0.1667 covering the claimed range of 0.02≤[NA/NB]≤0.2, where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of Maekawa to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges).
Iwasaki, however, does not explicitly teach that the coating for forming the semiconductor oxide is a liquid and, as a result that the coating liquid includes a solvent, 
wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element, wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, 
Ueda `834, in a similar field of endeavor, teaches that a semiconductor oxide similar to that disclosed by Iwasaki (i.e. semiconductor oxide that includes In and Y) can be formed from a liquid (¶[0076]) and Honda teaches that Group A, Group B and Group C elements disclosed by Iwasaki and Ueda `834 can be dissolved in a solvent in order to form a coating liquid that can improve productivity of the desired coating (¶¶[0036]-[0056]).  Moreover, Honda also teaches, using a solvent as part of a coating liquid wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element, wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, wherein the Group B element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, and 4Application No. 15/759,698 Reply to Office Action of May 30, 2019wherein the Group C element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts (¶¶[0036]-[0056]).  Namely, Honda teaches (¶[0045]).
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dissolve, in a solvent, an inorganic salts of the Group A, Group B and Group C elements disclosed by Iwasaki in order to form a coating liquid that can improve productivity of the desired coating.
Moreover, it is noted that limitations directed to how the coating liquid is obtained (e.g. by dissolving) render the claim a product-by-process claim.  Therefore, the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since the combined teaching of Ueda `834 and Honda disclose the claimed coating liquid, the claimed method does not distinguish it from the prior art. 
Regarding claim 10 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the solvent comprises an organic solvent (Honda, ¶[0046]).  
Regarding claim 11 (10), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the organic solvent comprises at least one selected from the (Honda, ¶[0046]).  
Regarding claim 12 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses a method for producing an n-type oxide semiconductor film (Iwasaki, ¶¶[0018] and [0055] and Ueda `834, ¶¶[0072]-[0077] and [0084]), the method comprising: 
coating the coating liquid according to claim 1 on an object to be coated (Ueda `834, ¶[0076]) and 
drying the object and baking the object after the drying (Honda, ¶[0056]).  
Regarding claim 13 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses a method for producing a field-effect transistor, the method comprising:
forming a gate electrode on a substrate (Iwasaki, 15, Fig. 3 and ¶[0051], Ueda `834, 26, Fig. 7 and ¶[0074]); 
forming a gate insulating layer on the gate electrode (Iwasaki, 12, Fig. 3 and ¶[0051], Ueda `834, 25, Fig. 7 and ¶[0075]); 
forming a source electrode and a drain electrode on the gate insulating layer to be spaced from each other (Iwasaki, 13-14, Fig. 3 and ¶[0034], Ueda `834, 23-24, Fig. 7 and ¶[0092]); and  5Application No. 15/759,698 Reply to Office Action of May 30, 2019 
forming an active layer on the gate insulating layer (Iwasaki, 11, Fig. 3 and ¶[0051], Ueda `834, 22, Fig. 7 and ¶[0076]), and in a channel region between the source electrode and the drain electrode (Iwasaki, Fig. 3, Ueda `834, Fig. 7), the active layer being formed of an n-type oxide semiconductor (Iwasaki, ¶[0018], Ueda `834, ¶[0077]), 
(Ueda `834, ¶[0076]) according to claim 1 on the gate insulating layer (Iwasaki, Fig. 3, Ueda `834, Fig. 7) to form the active layer formed of the n-type oxide semiconductor.
Regarding claim 14 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses a method for producing a field-effect transistor, the method comprising:
forming a source electrode and a drain electrode on a substrate to be spaced from each other (Iwasaki, 13-14, Fig. 1 and ¶[0034], Ueda `834, 23-24, Fig. 7 and ¶[0092]);
forming an active layer on the substrate (Iwasaki, 11, Fig. 1 and ¶[0034], Ueda `834, 22, Fig. 7 and ¶[0076]), and in a channel region between the source electrode and the drain electrode (Iwasaki, Fig. 1), the active layer being formed of an n-type oxide semiconductor (Iwasaki, ¶[0018], Ueda `834, ¶[0077]);
forming a gate insulating layer on the active layer (Iwasaki, 12, Fig. 1 and ¶[0034]); and 
forming a gate electrode on the gate insulating layer (Iwasaki, 15, Fig. 1 and ¶[0034]);5Application No. 15/759,698 Reply to Office Action of May 30, 2019 
wherein the forming the active layer is coating the coating liquid (Ueda `834, ¶[0076]) according to claim 1 on the gate insulating layer (Iwasaki, Fig. 3, Ueda `834, Fig. 7) to form the active layer formed of the n-type oxide semiconductor.
Regarding claim 15 (13), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein, the forming the active layer comprises adjusting, in the coating liquid, a total number of atoms of the Group A (NA), a total number of atoms of the Group B (NB), and a total number of atoms of the Group C (NC) to control at least (e.g. Iwasaki, ¶¶[0084], [0094], Ueda `834, Table 1 and Honda, ¶¶[0037]-[0040]).
Regarding claim 16 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses n-type oxide semiconductor film, which is a baked product of the coating liquid according to claims 1 (Honda, ¶[0056]).  Moreover, it is noted that the limitation specifying that the n-type oxide semiconductor film is a baked product of the coating liquid renders the claim a product-by-process claim.  Therefore, the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Iwasaki, Ueda `834 and Honda disclose all the claimed structure (i.e. n-type oxide semiconductor film) the claimed method does not distinguish from the prior art. 
Regarding claim 17 (16), the combined teaching of Iwasaki, Ueda `834 and Honda discloses a semiconductor element (e.g. transistor, Iwasaki, Figs. 1, 3 and ¶¶[0034]-[0053], Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising an active layer including the n-type oxide semiconductor film according to claim 16 (Iwasaki, ¶¶[0018] and [0055], Ueda `834, ¶[0084]).
Regarding claim 18 (17), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the semiconductor element is a diode (Iwasaki, Fig. 8, ¶¶[0019]-[0020] and [0112]).
Regarding claim 19 (16), the combined teaching of Iwasaki, Ueda `834 and Honda discloses field-effect transistor (Iwasaki, Figs. 1, 3 and ¶¶[0034]-[0053], Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising: 
a gate electrode (Iwasaki, Figs. 1, 3 and ¶[0034], Ueda `834, 26, Fig. 7 and ¶[0074]); 
a source electrode and a drain electrode (Iwasaki, 13-14, Figs. 1, 3 and ¶[0036], Ueda `834, 23 and 24, Fig. 7 and ¶[0092]); 
an active layer (Iwasaki, 11, Figs. 1, 3 and ¶¶[0034] and [0051], Ueda `834, 22, Fig. 7 and ¶[0076]) formed between the source electrode and the drain electrode, and being formed of an n-type oxide semiconductor film (Iwasaki, ¶[0018] and [0055], Ueda `834, ¶¶[0077] and [0084]); and 
a gate insulating layer (Iwasaki, Figs. 1, 3 and ¶[0034], Ueda `834, 25, Fig. 7 and ¶[0075]) formed between the gate electrode and the active layer, 
wherein the n-type oxide semiconductor film is the n-type oxide semiconductor film according to claim 16 (Honda, ¶[0056]).
Regarding claim 22 (9), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (Ueda `834, ¶[0084]).  
Regarding claim 23 (9), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti, Zr, Hf, Mn, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Sb, Bi, Se, and Te (Iwasaki, e.g. Sn, ¶[0055], Ueda `834, e.g. Hf, Zr, Sb, ¶[0084]).
Regarding claim 24 (1), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti, W, and Sn (Iwasaki, e.g. Sn, ¶[0055]).
Regarding claim 25 (9), the combined teaching of Iwasaki, Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti and Sn (Iwasaki, e.g. Sn, ¶[0055], Ueda `834, e.g. Ti, Sn ¶[0084]).

Claim(s) 5 unpatentable over Maekawa et al. (US 2013/0240784, hereinafter “Maekawa”) in view of Ueda et al. (US 2012/0306834, hereinafter “Ueda `834,” previously cited) in view of Honda et al. (US 2009/0173938, hereinafter “Honda,” previously cited).
Regarding claim 5, Maekawa teaches a coating for forming a semiconductor oxide (R(MxDy)O3 or (RxDy)MOx, ¶¶(0059]-[0063]) comprising: 
a Group A element, which is at least one selected from the group consisting of Zr, Hf, Ce, Si, and Ge (e.g. Hf, Zr,  ¶[0062]); 
a Group B element, which is at least one selected from the group consisting of Ti and Sn (e.g. Sn, ¶[0061]); 
a Group C element, which is at least one selected from the group consisting of Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 15 elements, and Group 16 elements (e.g. Mn, ¶[0061]); and
(e.g. Mn, ¶[0061]), and
wherein the coating does not include a Group 1 element, Group 2 element, a Group 3 element, a Group 11 element, a Group 12 element, and a Group 13 element, except that Ce of the Group 3 elements may be present (i.e. an exemplary semiconductor oxide includes MnHfxSnyO3), and
wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula:
0.02≤[NA/NB]≤0.2 (i.e. Maekawa teaches that  0.03≤y≤0.3 which corresponds to 0.03≤[NA/NB]≤0.33 which overlaps the claimed range of 0.02≤[NA/NB]≤0.2, where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of Maekawa to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP § 2144.05 for overlap of ranges).  
Maekawa, however, does not explicitly teach that the coating for forming the semiconductor oxide is a liquid and, as a result that the coating liquid includes a solvent. 
Ueda `834, in a similar field of endeavor, teaches that sputtering, disclosed by Maekawa for forming semiconductor oxide, and, coating liquids are art recognized equivalent methods for forming semiconductor oxides (¶[0076]) and Honda teaches that when a semiconductor oxide is formed using a coating liquid, the elements used to form the semiconductor oxide can be dissolved in a solvent in order to form a coating liquid that can improve productivity of the desired coating (¶¶[0036]-[0056]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The following prior art is considered relevant to the invention but not relied upon in any of the rejections. 
Yano et al. (US 2010/0276688) discloses a semiconductor oxide that includes all of the claimed Groups A, B and C elements with the ration of Group A elements to Group B elements that fully encompasses the claimed range (e.g. claims 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/14/2022